Citation Nr: 1044426	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-10 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected status post ventral hernia with 
mesh, to include entitlement to an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 
1973 and from January 2002 to February 2005.

These matters come, in part, before the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  This decision, in pertinent part, granted the 
Veteran's claim for service connection for status post ventral 
hernia with mesh and surgical scar, and assigned a 20 percent 
rating, effective from February 25, 2005.

The Veteran testified before the undersigned Veterans Law Judge 
at a video conference hearing conducted in July 2009, and a 
transcript of that hearing is in the claims file.

The Board remanded these claims in March 2010 so that additional 
development of the evidence could be conducted.  

As noted by the Board in March 2010, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  In this 
case, the appellant seemed to raise this issue in the course of a 
VA general medical examination conducted in August 2006.  
Specifically, the Veteran informed the examiner that he was 
unemployed because he was unable to strain/lift and engage in 
strenuous physical activity.  Therefore, the issue is raised by 
the record, and as such is properly before the Board.


The issue of entitlement to a TDIU being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From February 25, 2005, the Veteran's postoperative ventral 
hernia is not shown to have been either large, or not well 
supported by belt under ordinary conditions.

2.  The schedular criteria for evaluating the Veteran's service-
connected postoperative ventral hernia adequately addressed the 
level of severity of the Veteran's disability picture throughout 
the entire appeal period.


CONCLUSIONS OF LAW

1.  From February 25, 2005, the criteria for an initial 
disability rating in excess of 20 percent for status post ventral 
hernia with mesh have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 
4.114, Diagnostic Code 7339 (2010).

2.  The above schedular evaluations adequately compensate the 
level of the Veteran's ventral hernia disability and 
symptomatology throughout the entire appeal period; an 
extraschedular rating is not warranted for the Veteran's service-
connected status post ventral hernia with mesh.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Concerning the issue of entitlement to an initial disability 
rating in excess of 20 percent for service-connected status post 
ventral hernia with mesh, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this 
case, because service connection, an initial rating, and an 
effective date have been assigned for the service-connected 
disability now addressed on appeal, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  In cases where the Veteran then files a 
notice of disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A of the statute.  Id., see also Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 
7105(d).  

In this case, the notice obligations set forth in sections 
7105(d) and 5103A of the statute were met when the RO issued a 
statement of the case (SOC) in March 2008 in response to the 
Veteran's November 2006 NOD with the initial rating assigned.  
The SOC included language from the pertinent regulation involved, 
a summary of the evidence considered, and notice of the decision 
and the reasons for the decision.  38 U.S.C.A. § 7105(d).  
Therefore, all notice requirements with regard to the appeal of 
the denial of this benefit have been met.

VA also has a duty to assist the veteran in the development of a 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA has fulfilled its 
duty to assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is no 
evidence of any VA error in assisting the Veteran that reasonably 
affects the fairness of this adjudication.  Indeed, the Veteran 
has not suggested that such an error, prejudicial or otherwise, 
exists.

Factual Background/Law and Analysis

In an October 2005 claim, the Veteran sought service connection 
for a ventral hernia.  Later, in a November 2006 rating decision, 
the RO granted service connection for "status post ventral 
hernia repair with mesh and surgical scar."  The RO assigned a 
20 percent disability rating effective February 25, 2005 (the day 
following the Veteran's active service separation).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, as here is the case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative of 
the degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.  

The Veteran's service-connected ventral hernia has been rated as 
20 percent disabling since February 25, 2005.

In the course of an August 2006 VA general medical examination, 
the Veteran gave a history of four ventral hernia repair 
operations.  He reported constant low-grade pain and discomfort 
at the surgical area.  He denied current treatment.  Examination 
revealed no palpable mass and no ventral hernia.  The Veteran 
added that due to his ventral hernia residuals he did not return 
to his civilian occupation after his 2005 service separation.  He 
added that this was because he was unable to strain/lift and 
engage in strenuous physical activity.

At the July 2009 hearing before the Board, the Veteran asserted 
that his service-connected ventral hernia residuals had "gotten 
worse."  See page three of hearing transcript (transcript).  
While at the hearing the Veteran seemed to be aware that the 
pertinent rating criteria necessary for a higher rating (here, 40 
percent) required the ventral hernia not being well supported by 
belt under ordinary conditions, and while he conceded that he did 
not use a belt, he nevertheless claimed that the symptoms of his 
hernia were comparable to a large hernia that could not be 
supported by a belt.  See pages nine and 10 of transcript.

As found by the Board in March 2010, the Veteran's testimony in 
July 2009 essentially raised an issue of entitlement to an 
extraschedular schedular rating in association with the claimed 
increased initial rating for his service-connected ventral 
hernia.  Under 38 C.F.R. § 3.321(b)(1) an extraschedular 
evaluation, i.e., an evaluation outside the provisions of the VA 
rating schedule, may be warranted where a service-connected 
disability has caused marked interference with employment, 
meaning above and beyond that contemplated by the current 
schedular rating.  An extraschedular evaluation also contemplates 
situations where a disorder has necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  If these 
criteria appear to be met, the next procedural action consists of 
the referral of the case to VA's Director, Compensation and 
Pension Service to confirm the basis of entitlement to an 
extraschedular evaluation.

As such, the Board in March 2010, in recognizing the Veteran's 
assertions that his hernia symptoms were comparable to a large 
hernia which could not be supported by a belt, instructed VA to 
address the question of entitlement to an extraschedular 
evaluation.  This was accomplished by the Director of 
Compensation and Pension Service in July 2010.  

The service-connected ventral hernia is currently evaluated as 20 
percent disabling under Diagnostic Code 7339.  Diagnostic Code 
7339 provides ratings for postoperative ventral hernia.  Small 
postoperative ventral hernia, not well supported by belt under 
ordinary conditions, or healed ventral hernia or postoperative 
wounds with weakening of abdominal wall and indication for a 
supporting belt, is rated 20 percent disabling.  Large 
postoperative ventral hernia, not well supported by belt under 
ordinary conditions, is rated 40 percent disabling.  Massive 
persistent postoperative ventral hernia, with severe diastasis of 
recti muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable, is rated 100 percent disabling.  38 C.F.R. § 4.114.


The medical evidence in this case consists primarily of the 
above-discussed August 2006 VA general medical examination and 
the report of a June 2010 VA digestive conditions examination.  
Here, in the course of the June 2010 VA examination the Veteran 
informed the examiner that since he was last examined in 2006 his 
hernia had returned.  He added that he had pain with physical 
activity such as bending, lifting, reaching, and straining.  He 
noted that he modified his activities to avoid exacerbation of 
these symptoms.  He complained of, nevertheless, flare ups 
occurring about two times a week, at which time the pain lasted 
from 60 to 90 minutes.  He denied any symptoms such as nausea, 
vomiting, diarrhea, or constipation during these flare up events.  
The examiner commented that the Veteran was not describing any 
signs or symptoms consistent with hernia incarceration.  The 
Veteran wore no belt, truss, or other supportive device.  

The examiner described the current hernia to be two centimeters 
(cm.) in size, and to be operable.  As to the postoperative 
nature of the hernia, the examiner indicated that it was both 
healed and recurrent.  He added that neither a truss nor belt was 
indicated, and described the severity of weakening of muscular 
and fascial support of the abdominal wall as moderate.  He 
described as mild the extent of diastasis of recti muscle.  
Diastasis was noted not to be persistent.  The supplied diagnosis 
was ventral hernia recurrence status post previous repairs. 

Also addressed in the course of the June 2010 VA examination was 
the Veteran's occupational history.  The Veteran was noted to 
have last worked in 2005, and the examiner commented that the 
Veteran's treating physician had provided work restrictions which 
included not lifting more than 20 pounds, resting during physical 
activity for 15 minutes every two hours, and no bending, lifting, 
twisting, or physical exertion for more than five minutes every 
two hours.  The examiner opined that it was at least as likely as 
not that the Veteran would have significant functional 
limitations as to occupational duties which would include the 
above-mentioned work restrictions, i.e., physical-type labor.  
The examiner went on to comment, however, that the Veteran would 
as least likely as not be able to pursue substantially gainful 
employment in occupations which would not require any lifting 
(greater than 20 pounds), twisting, bending, carrying, reaching, 
climbing, or other physical exertion or straining.  The examiner 
also mentioned that the Veteran did not complain of pain episodes 
which required periods of complete incapacity, such as physician 
ordered bed rest over the past year.  

Based on the foregoing, and in considering all the evidence under 
the laws and regulations as set forth above, the Board finds that 
the Veteran is not entitled to an initial compensable rating in 
excess of 20 percent for his service-connected ventral hernia.  
In order to warrant a higher evaluation, the Veteran's condition 
must be productive of a large postoperative ventral hernia, not 
well supported by belt under ordinary conditions.  The medical 
evidence, as documented above, simply does not indicate that the 
Veteran's condition is productive of these symptoms.  In essence, 
the medical record does not include clinical findings to suggest 
that the Veteran's hernia is not well supported by a belt under 
ordinary conditions.  In fact, as noted the Veteran testified in 
July 2009 that he did not use a belt, and as mentioned in the 
course of the June 2010 VA examination the examiner specifically 
commented that the use of either a truss or a belt was not 
indicated.  

Concerning the appeal of the initial rating, the Veteran's 
statements describing his symptoms are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
These statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating criteria.  
In this regard, however, the competent medical evidence discussed 
above is of far greater probative value.

The findings set out in both VA examination reports of record 
were based on an examination of the Veteran, his medical history 
and complaints, and objective findings.  The examiner in each 
instance provided sufficient detail for the Board to make a 
decision in this case, to include a comprehensive discussion of 
the pertinent symptomatology set out as part of Diagnostic Code 
7339.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed evaluation 
of the claim). 


In sum, based on the reasons and bases discussed above, the Board 
finds that the preponderance of the evidence is against assigning 
an initial increased disability rating in excess of 20 percent 
for the Veteran's service-connected status post ventral hernia 
with mesh.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt standard of proof does not apply.  
38 USC.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Extraschedular Evaluation

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

The Board's March 2010 remand for extraschedular consideration 
was premised, at least in part, on prior case law indicating that 
the question of entitlement to an extraschedular rating was 
raised when there was evidence that the disability caused marked 
interference with employment.  See Cox v. Nicholson, 20 Vet. App. 
563 (2007).

The Court has subsequently clarified that, if the evidence raises 
the question of entitlement to an extraschedular rating, the 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

In July 2010, the Director of VA's Compensation and Pension 
Service considered the issue of entitlement to an extraschedular 
rating for the Veteran's service-connected status post ventral 
hernia repair with mesh and surgical scar in accordance with 38 
C.F.R. § 3.321(b).  The Director determined that the evidence did 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

Because the Director has adjudicated entitlement to an 
extraschedular rating, the Board may now consider this question.  
The threshold issue is whether the rating criteria adequately 
contemplate the Veteran's disability.  Thun.

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, as discussed 
above, a small postoperative ventral hernia, not well supported 
by belt under ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt, is rated 20 percent disabling.  
A large postoperative ventral hernia, not well supported by belt 
under ordinary conditions, is rated 40 percent disabling.  
Massive persistent postoperative ventral hernia, with severe 
diastasis of recti muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal wall so as 
to be inoperable, is rated 100 percent disabling.  

The above-discussed evidence, found in the reports of VA 
examinations conducted in August 2006 and June 2010, sufficiently 
addressed the symptomatology of the Veteran's postoperative 
ventral hernias, and were utilized to help with the assignment of 
disability rating adjudications.  As noted, in August 2006 the 
examiner found that no ventral hernia was present.  Further, in 
the course of the recent June 2010 VA examination, the VA 
examiner, while discerning on examination a ventral hernia two 
cm. in size, also noted that the hernia was operable.  The 
examiner also reported that the hernia was both healed and 
recurrent, and that neither a truss nor belt was indicated.  He 
described the severity of weakening of muscular and fascial 
support of the abdominal wall as moderate, and the extent of 
diastlasis of recti muscle as mild.

VA examiners have essentially found the Veteran's ventral hernia 
repair residuals to be either indicative of no palpable hernia 
(2006) or small (i.e., two cm.) in 2010.  Further, and of great 
note, at no time has the Veteran required the use of a belt.  The 
above-discussed hernia symptoms and complaints are all symptoms 
contemplated by the rating schedule. 38 C.F.R. § 4.114, 
Diagnostic Code 7339.

Because the Veteran's disability is contemplated in the rating 
schedule, the threshold for an extraschedular rating is not met.  
Thun.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for service-connected status post ventral hernia with 
mesh, from February 25, 2005, to include entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b), is 
denied.


REMAND

As discussed in the Board's March 2010 remand, it was determined 
that the Veteran had raised the issue of TDIU in the course of a 
VA general medical examination conducted in August 2006.  At that 
time he informed the examiner that he was unemployed as a result 
of his being unable to strain/lift and engage in strenuous 
physical activity.

As such, the Board's March 2010 remand directed, inter alia, that 
the following be completed:

1.  The RO should send the Veteran the 
appropriate application form for a claim 
for TDIU.

The Board observes that such a form (VA Form 21-8940), contrary 
to the claim by the Veteran's accredited representative in 
September 2010,  was included with a letter sent to the Veteran 
by the AMC in May 2010.  The Veteran is not shown to have 
returned this form.  As the Court stated in Wood v. Derwinski, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 190, 
193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).

The Board also ordered the following development in March 2010:

7.  The RO then should adjudicate the TDIU 
claim.  If the issue is denied, the RO must 
notify the Veteran of his appellate rights 
on the issue, and inform him that to vest 
the Board with jurisdiction over the issue, 
a timely Substantive Appeal must be filed.  
38 C.F.R. § 20.202 (2008).  If the Veteran 
perfects the appeal as to this issue, the 
RO should undertake all appropriate action.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

Review of the post-remand evidentiary record shows that the issue 
of entitlement to TDIU was addressed, and denied, by the AMC in 
June 2010.  See SSOC.  Another SSOC, dated in July 2010, 
similarly advised the Veteran.

The cover sheet in both June and July 2010, as part of the SSOCs, 
informed the Veteran that "You can simply write to us and tell 
us in your own words what you disagree with in this SSOC and 
why."  Of significant note, neither the SSOC mailed to the 
Veteran in June nor July 2010 informed him of, as mandated by the 
instructions included as part of the Board's March 2010 remand, 
his "appellate rights."  Specifically, the appellant was not 
provided with a Substantive Appeal (VA Form 9), nor was he 
informed of the requirements for completing such a form.  See 
38 C.F.R. §§ 20.202, 20.302.  This deficiency mandates further 
development.  Stegall.

The Board also parenthetically observes that the AMC, in its 
adjudication of the TDIU claim in June 2010 seemed to only review 
one particular piece of medical evidence, namely, the report of 
the above-discussed June 2010 VA examination.  On remand, the 
Veteran's complete claims file should be considered in the 
adjudication.  

Therefore, this issue is again REMANDED to the RO for the 
following action:

1.  The AMC/RO should send the Veteran the 
appropriate application form (VA Form 21-
8940) for a claim for TDIU.  The Veteran 
should be instructed to complete the form, 
and to thereafter return it.

2.  The AMC/RO should adjudicate the TDIU 
claim on a de novo basis.  If the issue is 
denied, the AMC/RO must notify the Veteran 
of his appellate rights on the issue, and 
inform him that to vest the Board with 
jurisdiction over the issue, a timely 
Substantive Appeal must be filed.  The 
Veteran must be provided with a VA Form 9 
in which to use in the event he wishes to 
appeal.  See also 38 C.F.R. §§ 20.202, 
20.302 (2010).  If the Veteran perfects the 
appeal as to this issue, the RO should 
undertake all appropriate action.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

3.  To help avoid future remand, the AMC/RO 
must ensure that the required actions have 
been accomplished in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall.

The case should then be returned to the Board, if in order.

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


